951 F.2d 361
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.John D. MERRIFIELD, Petitioner-Appellant,v.Dave PASKETT, Warden Respondent-Appellee.
No. 91-35775.
United States Court of Appeals, Ninth Circuit.
Submitted Dec. 5, 1991.*Decided Dec. 17, 1991.

Before EUGENE A. WRIGHT, DAVID R. THOMPSON, AND T.G. NELSON, Circuit Judges.


1
MEMORANDUM**


2
This is an appeal from the denial of a pro se petition for writ of habeas corpus by an incarcerated state prisoner.


3
We affirm the judgment of the district court for the reasons given by the Report and Recommendation of the United States Magistrate Judge and adopted by the district court.   The petitioner has failed to exhaust his state remedies.


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  Ninth Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3